Citation Nr: 0948587	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  06-31 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to accrued benefits based on unreimbursed medical 
expenses incurred prior to the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1944 to April 
1946.  He died on October [redacted], 2004.  The appellant is the 
Veteran's sister.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

In July 2009, the Veteran's representative raised a motion to 
advance this case on the docket in accordance with 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2009).  
While no formal ruling appears to have been made on this 
motion, the claims folder does note that the appellant's date 
of birth is not of record.  

The appellant had applied for burial benefits in December 
2004.  She was granted $300 for funeral costs and $300 for 
cemetery/plot costs in January 2005.  She did not appeal this 
decision, and it became final.  Therefore, any issue 
surrounding reimbursement or payment of burial expenses is 
not before the Board.


FINDINGS OF FACT

1.  The Veteran died on October [redacted], 2004; the appellant filed 
her claim for accrued benefits in May 2005.

2.  The appellant is the Veteran's sister; she did not bear 
the expenses of his last sickness.  

3.  The Veteran did not have a claim pending with VA at the 
time of his death.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits for the 
purposes of unreimbursed medical expenses have not been met.  
38 U.S.C.A §§ 5121 (West 2002); 38 C.F.R. § 3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matter

The Veterans' Claims Assistance Act (VCAA), codified in part 
at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

When the interpretation of a statute is dispositive of the 
issue on appeal, neither the duty to notify nor the duty to 
assist provisions of the VCAA are implicated.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  Because the 
application of the law to the facts is dispositive of this 
appeal, no discussion of VA's duties to notify and assist is 
necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

II.  Accrued Benefits

Accrued benefits are periodic monetary benefits under VA laws 
to which the veteran was entitled at death under existing 
ratings or decisions, or those based on evidence in file at 
the date of death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  
Upon the death of a veteran, accrued benefits are paid first 
to any living spouse of the deceased veteran, then to any 
living children as defined in 38 C.F.R. § 3.1000(d)(2), then 
to the veteran's dependent parents or surviving parent.  In 
all other cases, only so much of the accrued benefit may be 
paid as may be necessary to reimburse the person who bore the 
expense of last sickness or burial.  38 U.S.C.A. § 5121(a); 
38 C.F.R. § 3.1000(a).  

In order for a claimant to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of 
death.  Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).

In the case at hand, an April 1989 decision granted the 
Veteran entitlement to non-service-connected pension 
benefits.  Under this award, the Veteran was paid the maximum 
allowable pension rate (MAPR) (as reported in the Federal 
Register) reduced by the amount of countable income. 38 
U.S.C.A. § 1521; 38 C.F.R. § 3.23 (2009).  Payments from any 
kind from any source shall be counted as income during the 
12-month period in which received, unless specifically 
excluded under 38 C.F.R. § 3.272.  See 38 C.F.R. § 3.271.  
Unreimbursed medical expenses in excess of five percent of 
the maximum income rate allowable may be excluded from an 
individual's income for the same 12-month annualization 
period, to the extent they were paid.  38 C.F.R. § 
3.272(g)(1)(iii) (2009).

Deferred determinations are allowed under 38 C.F.R. 
§ 3.271(f)(1), when an individual is unable to predict with 
certainty the amount of countable annual income.  In such 
cases, the annual rate of improved pension shall be reduced 
by the greatest amount of anticipated countable income until 
the end of the 12-month annualization period, when total 
income received during that period will be determined and 
adjustments in pension payable made accordingly.  

According to the appellant, "When [the Veteran] was approved 
to receive V.A. Disability Pension he was told to file 
medical expenses with Medicare first.  He was to pay the 
balance and VA was to reimburse him for expenses Medicare did 
not pay.  After the 1st of the following year, he would take 
his receipts into the office of the local V.A. service 
officer and they would fill out the claim and the service 
officer would mail it in and he would receive his 
reimbursement check.  This is the way it was handled every 
year prior to 2004.  When [the Veteran] passed away on 
October [redacted], 2004, I talked to the V.A. officer and he told 
me nothing could be sent in until after 1-1-05.  I took the 
receipts in in January 2005 and he filled out the claim forms 
and mailed them in."  

The appellant is essentially requesting entitlement to 
accrued benefits based on a deferred pension determination 
with regard to the unreimbursed medical expenses incurred by 
the Veteran in 2004 prior to his death.  As noted by the 
appellant in her May 2005 claim, these expenses included 
physician's bills, hospital bills, and bills for medications 
and supplies, all paid by the appellant from funds out of the 
Veteran's estate.  
 
As noted above, upon the death of a veteran, accrued benefits 
are paid first to any living spouse of the deceased veteran, 
then to any living children as defined in 38 C.F.R. 
§ 3.1000(d)(2), and then to the veteran's dependent parents 
or surviving parent.  Thereafter, an individual who bore the 
expense of last sickness or burial may claim entitlement to 
accrued benefits of an amount equal to these expenses.  

The appellant in this case is the Veteran's sister.  The 
Veteran's death certificate reflects that he never married, 
and the record otherwise reflects that his parents were no 
longer living and that he had no children.  Therefore, 
because the Veteran has no surviving spouse, living children, 
or dependent or surviving parent, the Board will consider 
whether the appellant has standing to bring her accrued 
benefits claim. 

As indicated above, the appellant only has standing to bring 
an accrued benefits claim to the extent that she bore the 
expenses of the Veteran's last sickness.  The record 
reflects, however, that while the appellant paid the 
Veteran's expenses, she did so out of his bank account or 
estate.  (See May 2006 notice of disagreement.)  All of the 
medical expense reports, receipts, and cancelled checks of 
record reflect that the Veteran's funds were used to pay for 
the expenses that he incurred.  The appellant herself has not 
argued otherwise.  In short, because the appellant did not 
pay the medical costs associated with the Veteran's last 
illness, she does not have standing to receive reimbursement 
of any such expenses through an accrued benefits claim.  See 
38 C.F.R. § 3.1000(a)(5).

In any event, accrued benefits are only payable after a 
veteran's death if his claim and supporting evidence were of 
record at the time of his death and there is some unmade 
payment.  The Veteran in the case at hand had no claim 
pending for reimbursement at the time of his death on October 
[redacted], 2004.  As he was not entitled to additional periodic 
benefits based on an existing rating or decision or on 
evidence in the file at the date of death, the threshold 
legal criteria for establishing entitlement to accrued 
benefits have not been met.  38 U.S.C.A. § 5121(a); 38 C.F.R. 
§ 3.1000(a).  

In this regard, the Board considered VAOPGCPREC 6-93, which 
states, in part, that an award of accrued benefits under 38 
U.S.C. § 5121(a) may be based on logical inferences from 
information in the file at the date of the beneficiary's 
death.  VAOPGCPREC 12-94 states that where a veteran had in 
the past supplied evidence of unreimbursed medical expenses 
that could be expected to be incurred in like manner in 
succeeding years, such evidence could form the basis for a 
determination that evidence in the file at the date of the 
veteran's death permitted prospective estimation of medical 
expenses for accrued benefit purposes, regardless of whether 
such expense were deducted prospectively during the Veteran's 
lifetime.

On March 4, 2002, however, the Department of Veterans Affairs 
(VA) proposed an amendment to its accrued benefits 
regulations at 38 C.F.R. § 3.1000(d)(4) to revise the 
definition of "evidence in the file at date of death" to make 
clear that accrued benefits may only be based on evidence in 
VA's possession on the date of the beneficiary's death.  67 
Fed. Reg. 9638 (March 4, 2002).  This amendment became 
effective November 27, 2002.  67 Fed. Reg. 65,707 (Oct. 28, 
2002).

In the same proposed rule notice, VA proposed to delete 
certain provisions of VA's Adjudication Procedures Manual, 
M21-1, that it deemed "inconsistent" with the proposed 
revised definition, including provisions that had permitted 
awards of accrued benefits to be "based on inferences or 
prospective estimation drawn from information in the file on 
the date of death."  67 Fed. Reg. at 9640.  The amendments to 
M21-2 became effective June 24, 2002.

The appellant filed her claim after the effective dates of 
these amendments.  Thus, the amended versions of 38 C.F.R. § 
3.1000(d)(4) control in the instant case.  As the amended 
provisions only allow consideration of evidence in the file 
at the date of Veteran's death in accrued benefits claim, VA 
is prohibited from considering the expense report submitted 
after the Veteran's death in order to award accrued benefits.  
Accordingly, the law as applied to the undisputed facts is 
dispositive, and the claim fails because of the lack of legal 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 429-30 (1994).


ORDER

Entitlement to accrued benefits based on unreimbursed medical 
expenses incurred prior to the Veteran's death is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


